Exhibit 10.3
 
Ninth Amendment to Amended and Restated Credit Agreement
 
This Ninth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of August 8, 2008 but effective as of June 30,
2008, by and among Learning Curve Brands, Inc. (formerly known as RC2 Brands,
Inc.) (“LCB”), Learning Curve International, Inc. (“LCI”), The First Years Inc.
(“TFY”), Racing Champions Worldwide Limited (“RCWL”; LCB, LCI, TFY, and RCWL
being referred to herein collectively as the “Borrowers”), Harris N.A., as
Administrative Agent, and the Lenders party hereto.
 
Preliminary Statements
 
                A.  The Borrowers, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of September 15,
2004, as heretofore amended (the “Credit Agreement”).  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.
 
                B.  The Borrowers have requested that the Required Lenders make
certain other amendments to the Credit Agreement, and the Required Lenders are
willing to do so under the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.  Amendments.
 

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
                1.1.  The definition of “Adjusted EBITDA” appearing in Section
5.1 of the Credit Agreement shall be amended and restated in its entirety to
read as follows:
 
“Adjusted EBITDA” means, with reference to any period, the sum of (a) the EBITDA
of the Company and its Subsidiaries for such period, plus (b) EBITDA of any
Person and its subsidiaries acquired pursuant to Section 8.9(i) hereof for such
period plus (c) adjustments associated with any Permitted Acquisition to the
extent reasonably acceptable to the Administrative Agent, plus (d) non-recurring
costs and extraordinary expenses incurred in connection with the recall of
specific components from the Thomas and Friends product line in an aggregate
amount not to exceed $28,300,000, plus (e) non-recurring costs in connection
with the settlement of claims with HIT Entertainment in an aggregate amount not
to exceed $15,000,000.
 
1.2.  Notwithstanding anything contained in the Credit Agreement to the
contrary, the Borrower acknowledges that the Applicable Margin from the date of
this Amendment through the next Pricing Date shall be at Level IV.
 
 

--------------------------------------------------------------------------------


1.3.  Section 8.21 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
Section 8.21.  Minimum Adjusted EBITDA.  As of the last day of each fiscal
quarter of the Company (commencing September 30, 2004), the Company shall
maintain an Adjusted EBITDA of not less than $72,000,000 for the period of four
fiscal quarters then ended.
 
1.3   Exhibit E to the Credit Agreement shall be amended and restated as set
forth on Exhibit E attached hereto.
 
Section 2.  Conditions Precedent.
 

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1. The Borrowers and the Required Lenders shall have executed and delivered
this Amendment.
 
2.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
 
Section 3.  Representations.
 

 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that, as of the date hereof, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Company delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
 
Section 4.  Miscellaneous.
 

 
               4.1. Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
 
               4.2. This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. This Amendment shall be governed by the internal laws of the State
of Illinois.
 

2

--------------------------------------------------------------------------------


 
This Ninth Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.
 

 
LEARNING CURVE BRANDS, INC. (f/k/a RC2 Brands, Inc.)
LEARNING CURVE INTERNATIONAL, INC.
THE FIRST YEARS INC., a Massachusetts corporation
RACING CHAMPIONS WORLDWIDE LIMITED

 
 
By    /s/ Curtis W. Stoelting                                  
Name:  Curtis W. Stoelting
Title:    Chief Executive Officer of LCB and
             LCI, President of TFY and Director
             of RCWL

 
 
3

--------------------------------------------------------------------------------


Accepted and agreed to as of the date and year first above written.
 
 
HARRIS N.A., in its individual capacity and as
    Administrative Agent

 
 
By   /s/ Paul R. Feaser                                            

 
Name:  Paul R. Feaser 

 
Title:    Vice President  



 
NATIONAL CITY BANK

 
 
By                                     
                                          

 
Its  



 
U.S. BANK NATIONAL ASSOCIATION

 
 
By                                                                              

 
Its  



 
LASALLE BANK NATIONAL ASSOCIATION

 
 
By                                                                              

 
Its  



 
FIFTH THIRD BANK (CHICAGO), a Michigan
   Banking Corporation

 
 
By   ________________________________

 
Its



 
THE NORTHERN TRUST COMPANY

 
 
By                                                                              

 
Its  




4

--------------------------------------------------------------------------------



 
ASSOCIATED BANK, N.A.

 
 
By  ________________________________ 

 
Its



 
RBS CITIZENS, N.A.

 
 
By                                                                              

 
Its  

 
 
5

--------------------------------------------------------------------------------

